J-S44032-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.K.S., a Minor      :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: F.H., Mother                  :          No. 2778 EDA 2016

                    Appeal from the Order July 21, 2016
           in the Court of Common Pleas of Philadelphia County,
            Juvenile Division, No(s): CP-51-AP-0000587-2016;
                          CP-51-DP-0001111-2013

IN THE INTEREST OF: C.A.S., a Minor      :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                                         :
                                         :
           v.                            :
                                         :
APPEAL OF: F.H., Mother                  :          No. 2779 EDA 2016

                    Appeal from the Order July 21, 2016
           in the Court of Common Pleas of Philadelphia County,
            Juvenile Division, No(s): CP-51-AP-0000588-2016;
                          CP-51-DP-0001112-2013


BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED JULY 31, 2017

     F.H. (“Mother”) appeals from the Orders (collectively “the Termination

Orders”) granting the Petitions to terminate her parental rights to her

children, C.A.S., born in August 2012, and N.K.S., born in March 2011

(collectively “the Children”), filed by the Philadelphia Department of Human
J-S44032-17


Services (“DHS”), and changing the Children’s permanency goals from

reunification to adoption.1 We affirm.

      The trial court set forth in its Opinion the relevant factual and

procedural history underlying this case, which we adopt as though fully set

forth herein. See Trial Court Opinion, 2/27/17, at 1-5.2

      On July 21, 2016, the trial court entered the Termination Orders

involuntarily terminating Mother’s parental rights to the Children pursuant to

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).     Mother filed separate,

timely Notices of Appeal from the Termination Orders, along with Concise

Statements of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).      In September 2016, this Court, sua sponte,




1
  By Orders entered on July 21, 2016, the trial court also involuntarily
terminated the parental rights of the Children’s biological father, R.S.
(“Father”), and changed the Children’s permanency goals to adoption.
Father did not file an appeal and is not a party to the instant appeal.
2
  Since March 2013, the Children have resided with their pre-adoptive foster
parents, Mr. and Mrs. G. (collectively “the foster parents”).           Mr. G.
(hereinafter “foster parent”) testified at the termination hearing held on July
21, 2016 (hereinafter “the termination hearing”).          At the termination
hearing, DHS presented the testimony of the social worker assigned to the
family, Stephanie Blanc (hereinafter “social worker”). Mother testified on
her own behalf.


                                  -2-
J-S44032-17


consolidated the appeals.3

     Mother now presents the following issues for our review:

     1. Did the trial court err in changing [the Children’s
        permanency]      goal[s]  to   adoption    and    terminating
        [M]other[’s] [] parental rights because [DHS] failed to
        establish[,] by clear and convincing evidence, that [Mother]
        has evidenced a settled purpose of … relinquishing claim to []
        [the C]hild[ren,] or has refused or failed to [] perform
        parental duties[?]

     2. Did the trial court err in changing [the Children’s
        permanency]     goal[s]   to   adoption   and    terminating
        [M]other[’s] [] parental rights because [DHS] failed to
        establish[,] by clear and convincing evidence, that the
        incapacity, abuse, neglect or refusal of [Mother] cannot or
        will not be remedied by the parent[?]

     3. Did the trial court err in changing [the Children’s
        permanency]      goal[s]    to  adoption    and    terminating
        [M]other[’s] [] parental rights because [DHS] failed to
        establish[,] by clear and convincing evidence, that 12 months
        or more have elapsed from the date of removal or placement,
        the conditions which led to the removal or placement
        continue to exist, and termination would best serve the needs
        and welfare of [] [the Children?]

     4. Did the trial court err in changing [the Children’s
        permanency]    goal[s]  to    adoption and  terminating
        [M]other[’s] [] parental rights because [DHS] failed to

3
  We are cognizant of the Pennsylvania Supreme Court’s admonishment of
this Court in regard to delays in Children’s Fast Track cases. In re T.S.M.,
71 A.3d 251, 261 n.21 (Pa. 2013) (stating that “[t]he repeated delays in the
courts below are not fully explained and are unacceptable. We direct the
Superior Court in future cases to ensure that Fast Track cases do not linger,
but instead give such cases ‘priority in both circulation of and voting on
proposed decisions.’” (quoting Superior Court I.O.P. 65.42)). The instant
appeals were delayed for panel listing because the trial court sent the
certified record to this Court over five months late, after repeated prompts
by this Court’s staff and President Judge. Further delays ensued due to two
requests by DHS for extensions of time to file its appellate brief, which were
granted.


                                 -3-
J-S44032-17


         establish[,] by clear and convincing evidence, that
         termination of [Mother’s] parental rights would best serve the
         needs and welfare of [] [the Children?]

Mother’s Brief at 2.    Since Mother’s issues are closely related, we will

address them simultaneously.

     In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., [] 9 A.3d 1179,
     1190 (Pa. 2010). If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. Id.; [In re] R.I.S., 36 A.3d [567, 572
     (Pa. 2011) (plurality opinion)]. As has been often stated, an
     abuse of discretion does not result merely because the reviewing
     court might have reached a different conclusion. Id.; see also
     Samuel Bassett v. Kia Motors America, Inc., [] 34 A.3d 1,
     51 (Pa. 2011); Christianson v. Ely, [] 838 A.2d 630, 634 (Pa.
     2003). Instead, a decision may be reversed for an abuse of
     discretion     only    upon       demonstration       of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As [the Supreme Court] discussed in R.J.T., there are
     clear reasons for applying an abuse of discretion standard of
     review in these cases. [The Court] observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-
     specific determinations on a cold record, where the trial judges
     are observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
     facts could support an opposite result, as is often the case in
     dependency and termination cases, an appellate court must
     resist the urge to second guess the trial court and impose its
     own credibility determinations and judgment; instead we must
     defer to the trial judges so long as the factual findings are
     supported by the record and the court’s legal conclusions are not


                                    -4-
J-S44032-17


      the result of an error of law or an abuse of discretion. In re
      Adoption of Atencio, [] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “[T]he

standard of clear and convincing evidence is defined as testimony that is so

clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Id. (citation and quotation marks omitted).

      This Court may affirm a trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a),

along with a consideration of section 2511(b). See In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004) (en banc). In the instant case, we will focus on

section 2511(a)(1) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.-- The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent[,] by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition[,] either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    ***




                                  -5-
J-S44032-17


      (b) Other considerations.-- The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      Concerning the requirements of section 2511(a)(1), this Court has

stated as follows:

      [] Section 2511[(a)(1)] does not require that the parent
      demonstrate both a settled purpose of relinquishing parental
      claim to a child and refusal or failure to perform parental duties.
      Accordingly, parental rights may be terminated pursuant to
      Section 2511(a)(1) if the parent either demonstrates a settled
      purpose of relinquishing parental claim to a child or fails to
      perform parental duties. Once the evidence establishes a failure
      to perform parental duties or a settled purpose of relinquishing
      parental rights, the court must engage in three lines of inquiry:
      (1) the parent’s explanation for [her] conduct; (2) the post-
      abandonment contact between parent and child; and (3)
      consideration of the effect of termination of parental rights on
      the child pursuant to Section 2511(b).

In re Adoption of M.R.D., 128 A.3d 1249, 1261 (Pa. Super. 2015) (en

banc) (emphasis and ellipses omitted).

      Moreover,

      [t]he biological relationship of parent and child does not vest in
      the parents a property right to the custody of the child. Instead,
      a parent-child relationship is a status, and one in which the state
      has an interest to protect the best interest of the child.
      Maintaining a parent-child relationship requires a continued



                                  -6-
J-S44032-17


      interest in the child and a genuine effort                 to   maintain
      communication and association with the child.

            A parent is required to exert a sincere and genuine effort
      to maintain a parent-child relationship; the parent must use all
      available resources to preserve the parental relationship and
      must exercise “reasonable firmness” in resisting obstacles placed
      in the path of maintaining the parent-child relationship. This
      [C]ourt has repeatedly recognized that parental rights are not
      preserved by waiting for a more suitable or convenient time to
      perform one’s parental responsibilities while others provide the
      child with his or her immediate physical and emotional needs.

Id. at 1261-62 (citations, quotation marks and ellipses omitted).

      Mother argues in her first issue that the trial court abused its

discretion in finding that the requirements of subsection 2511(a)(1)4 had

been met, since “the trial court failed to consider [Mother’s] explanation for

her conduct and … [her] post-abandonment contact with the [C]hildren.”

Mother’s Brief at 6; see also id. (detailing Mother’s reasons for having failed

to complete her parenting objectives and case plan goals, including her

purported “numerous medical maladies”).             Mother contends that “[a]s to

[her] post-abandonment contact with the [C]hildren, the record reveals that

[Mother] did participate in visits with [the C]hildren and that those visits

went well[,]” and “[Mother] made herself available for the [C]hildren’s

medical or other appointments.” Id. at 7.

      In   its   Opinion,   the   trial   court   addressed   Mother’s   issue,   and

determined that DHS had presented clear and convincing evidence that


4
  Mother’s issues numbered two and three concern subsections 2511(a)(2),
(5) and (8), which we need not address. See In re B.L.W., supra.


                                      -7-
J-S44032-17


termination of Mother’s parental rights to the Children was appropriate

under subsection 2511(a)(1). See Trial Court Opinion, 2/27/17, at 5-6. The

trial court’s findings are supported by the record, and we agree with its

determination that Mother failed to perform her parental duties for a period

of at least six months before DHS’s filing of the Termination Petitions.

Accordingly, we adopt the trial court’s recitation as though fully set forth

herein, see id., and affirm on this basis as to Mother’s first issue, with the

following addendum.

     Though Mother alleges on appeal that the trial court failed to consider

that her medical issues caused her failure to complete her objectives, the

record undermines this claim.    Mother testified at the termination hearing

that she “gave up” on her objective of compliance with drug and alcohol/dual

diagnosis treatment.   See N.T., 7/21/16, at 72; see also id. at 72-73

(wherein Mother explained that she gave up because she was depressed,

defeated and “felt attacked”).   Mother further conceded that she failed to

complete parenting classes, not necessarily due to her alleged maladies, but

because of her job, “domestic situations at home,” and her role as the

caretaker of her disabled mother.5 Id. at 74.

     Mother also challenges in her first issue the change of the Children’s

placement goal to adoption in her Statement of Questions Presented.


5
  Though we acknowledge that Mother did provide documentation verifying
some of her maladies, she did not offer any proof that they were the cause
of her failure to complete her objectives.


                                 -8-
J-S44032-17


However, she does not set forth any argument supporting such a claim in

her Argument section. Accordingly, this claim is waived. See In re C.R.,

113 A.3d 328, 336 (Pa. Super. 2015) (stating that where an appellate brief

fails to provide any discussion of a claim with citation to relevant authority

or otherwise fails to develop the issue, that claim is waived); see also

Pa.R.A.P. 2119(a) (providing that the argument section of an appellate brief

shall contain discussion of issues raised therein and citation to pertinent

legal authorities).

      Next, we review the termination of Mother’s parental rights under

section 2511(b), which Mother challenges in her fourth issue. Mother argues

that the trial court abused its discretion in finding that termination of her

parental rights would best serve the needs and welfare of the Children,

where “the record reveals that the Children were bonded with [Mother], and

that [M]other did visit with [the C]hildren and that those visits went well.”

Mother’s Brief at 12; see also id. at 7 (same).

      The focus in terminating parental rights under section 2511(a) is on

the parent, but it is on the child pursuant to section 2511(b).    See In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc).

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles
      such as love, comfort, security, and stability.” In re K.M., 53
      A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481,
      485 (Pa. 1993)], this Court held that the determination of the


                                 -9-
J-S44032-17


      child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re T.S.M., 71 A.3d at 267.

      We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.      In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010); see also In re K.Z.S., 946 A.2d 753, 762 (Pa. Super. 2008) (stating

that although it is often wise to have a bonding evaluation and make it part

of the certified record, “[t]here are some instances … where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.”).        There is no bond

worth preserving between a child and a natural parent where the child has

been in foster care for most of the child’s life, and the resulting bond with

the natural parent is attenuated.     In re K.Z.S., 946 A.2d at 764.        It is

appropriate to consider a child’s bond with his or her foster parent(s). See

In re T.S.M., 71 A.3d at 268.

      “[A] parent’s basic constitutional right to the custody and rearing of …

her child is converted, upon the failure to fulfill … her parental duties, to the

child’s right to have proper parenting and fulfillment of [the child’s] potential

in a permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847,

856 (Pa. Super. 2004). “[W]e will not toll the well-being and permanency of



                                  - 10 -
J-S44032-17


[a child] indefinitely.” In re Adoption of C.L.G., 956 A.2d at 1007 (citing

In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting that a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.”)).

      The trial court set forth in its Opinion its reasons for determining that

termination of Mother’s parental rights was warranted under section

2511(b). See Trial Court Opinion, 2/27/17, at 7. As the record supports the

trial court’s factual findings, and we agree with its determination, we affirm

on this basis as to Mother’s fourth and final issue. See id.; see also In re

K.Z.S., 946 A.2d at 763-64 (affirming the involuntary termination of the

mother’s parental rights, despite the existence of some bond, where

placement with the mother would have been contrary to the child’s best

interests, and any bond with the mother would have been fairly attenuated

when the child was separated from her, almost constantly, for four years).

      Based upon the foregoing, we affirm the Orders terminating Mother’s

parental rights under section 2511(a)(1) and (b), and changing the

Children’s permanency goals to adoption.

      Orders affirmed.




                                   - 11 -
J-S44032-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/31/2017




                          - 12 -
             THE COURT OF COMMON PLEAS OF PHILADELPHIA                   COUNTY

                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

                                 FAMILY COURT DIVISION                                        !" .. i
                                                                                               .. ....
                                                                                               -        !

                                                                                      =:      ··;"1
INRE:N.K.S                                          CP-51-DP-00001111-2013            ~
                                                                                      c,-·    ' time of C.A.S. 's birth. Mother had a history of cocaine use and used cocaine during her pregnancy.
Mother admitted to using drugs on a regular basis. Mother admitted to a history of failed attempts
to address her drug use and was not receiving drug and alcohol treatment. The report further
alleged that Mother admitted to suffering from depression. Mother had received therapeutic
services at Warren E. Smith (WES) Health Center and John F. Kennedy Behavioral Health. Mother
and Father of the children had a history of domestic violence. Mother received services at WES
while she was in a domestic violence shelter. C.A.S. remained at the hospital while DHS
investigated the GPS report.
The report also alleged Mother would be discharged on August 6, 2012. Father visited the hospital
on August 4, 2012 to sign an acknowledgment of paternity. Mother did not know the level of
involvement Father would have in caring for C.A.S. The report further alleged that Mother had
two other children. The report alleged N.K.S. resided with Mother. The other child resided with
her father. Mother had court ordered visitation with her other child and denied knowing father's
address or telephone number. The report was substantiated. On October 10, 2012, DHS
implemented In-Home Protective Services (IHPS) through Tabor Children's Services in Mother's
home.
In March of 2013, N.K.S. and C.A.S began residing with family friends through a family
arrangement. The parties agreed that the children would remain in the home of family friends for
two weeks.
 On May 23, 2013, DHS held a meeting to discuss the status of the case. DHS learned that Mother
 had not made any progress with addressing or resolving her drug and alcohol use or her mental
 health issues. Mother failed to make medical appointment for N.K.S. and C.A.S. The children were
 still residing in the home of family friends. Mother stated she wanted N.K.S. and C.A.S. to remain
 with family friends and was willing to cooperate with DHS to officially place N.K.S. and C.A.S.
 in care.
 On May 28, 2013, DHS learned that mother had taken N.K.S and C.A.S. from the home of the
 family friends for the purpose of a weekend visit arranged by the parties; The arrangement was for
 N.K.S. and C.A.S. to stay with their Mother from May 24, 2013 until May 26, 2013. Mother did
 not return N.K.S. and C.A.S. on the specified date and failed to communicate with the caregivers.
 On May 28, 2013, DHS obtained an Order of Protective Custody (OPC) for N.K.S.and C.A.S.
 DHS transported and placed the children in the care of the family friend where they remained.
 At the Shelter Care Hearing for N. K.S. and C.A.S. held on May 30, 2013, the Court lifted the
 OPC and ordered the temporary commitment to DHS to stand. Mother was order to report to the
 Clinical Evaluation (CEU) for a drug screen and a dual diagnosis assessment. Mother was granted
 twice-weekly supervised visits at the agency. The Court found Mother was compliant with her
 drug and alcohol treatment, and that the children were doing well in their placement.

 On June 6, 2013, an Adjudicatory Hearing for N.K.S. and C.A.S. was held before the Honorable
 Vincent L. Johnson. Judge Johnson discharged the temporary commitment to DHS, adjudicated
 N.K.S. and C.A.S. dependent, and committed them to DHS. Judge Johnson ordered that Mother
 follow through with the Behavioral Health System (BHS) and her dual diagnosis assessment.
 Mother was granted twice-weekly supervised visits at the agency, to be modified by agreement of
 the parties.


                                                   2
On August 27, 2013, a Permanency Review Hearing for N.K.S. and C.A.S. was held before
Juvenile Master Tammy Langenberg, who ordered the children to remain committed to DHS.
Mother was referred to the CEU for a drug screen, a dual diagnosis assessment and three random
drug screens prior to the next court date.

On October 22, 2013, a Permanency Review Hearing for N.K.S. and C.A.S. was held before
Juvenile Master Tammy Langenberg, who ordered the children remain committed to DHS. Mother
was referred to the CEU for a drug screen, a dual diagnosis assessment and three random drug
screens prior to the next court date. Motherwas order to comply with DHS and all Family Services
(FSP) objectives. Mother was to continue attending Achieving Reunification Center (ARC).

At a Review Hearing for N.K.S. and C.A.S. held on March 31, 2014, Juvenile Master Alexis
Ciccone ordered the children remain committed to DHS. Mother was referred to CEU for an
assessment and a drug screen.

On April 28, 2014, a Permanency Review Hearing for N.K.S. and C.A.S. was held before Master
Langenberg, who ordered the children remain committed to DHS. The Court found that Mother
had missed three of her scheduled four visits with N.K.S. and C.A.S. since the last court date.
Mother was referred to the CEU for a drug screen, a dual diagnosis assessment and monitoring.
Mother was ordered to provide a list of her prescribed medication to DHS and CEU. A FSP
meeting was ordered to be held prior to the next court date.
On June 16, 2014, a Permanency Review Hearing for N.K.S. and C.A. S. was held before Judge
Johnson, who ordered that they remain committed to DHS. Judge Johnson found that Mother had
reengaged with ARC and her visits were more frequent. Judge Johnson ordered both parents be
referred to the CEU for drug screens.

 On September 15, 2014, a Permanency Review Hearing for N.K.S. and C.A.S. was held before
 Judge Johnson, who ordered that they remain committed to DHS. Mother visits were modified to
 weekly supervised visits in the community. Mother's visitation remain supervised until she-
 reengaged in Intensive Outpatient (IOP) treatment. DHS was ordered to evaluate the home of the
 children's maternal grandmother to ascertain if it was a suitable venue for visitation. Mother was
 referred to the CEU for a drug screen and monitoring.
 On December 15, 2014, a Permanency Review Hearing for N.K.S. and C.A.S. was held before
 Mater Ciccone, who ordered that N.K.S. and C.A.S. remain committed to DHS. The Court
 determined Mother was minimally compliant with the permenancy plan. Master Ciccone ordered
 Mother be referred to the CEU for an assessment, monitoring, drug screen and three random drug
 screens prior to the next court date. DHS was ordered to arrange visits with Father in prison and
 to contact his prison counselor.
 On Decemberl,     2014, Mother gave birth to the children's sibling.

 On March 19, 2015, a Permanency Review Hearing forN.K.S. and C.A.S. was held before Judge
 Johnson, who ordered that N.K.S. and C.A.S. remain committed to DHS.

 On May 12, 2015, a Permanency Review Hearing for N.K.S. and C.A.S. was held before Judge
 Johnson, who ordered that they remain as conunitted to DHS. The Court found that Mother was
 attending outpatient drug and alcohol and mental health treatment through the Consortium. The
 Court ordered Mother's case manager from the Consortium to assist Mother with transitioning to


                                                  3
inpatient treatment. Judge Johnson further found that Father had been released from incarceration.
Judge Johnson ordered Mother's visits continue as arranged by the parties.
On December 10, 2015, a Permanency Review Hearing for N.K.S. and C.A.S. was held before
Judge Johnson, who ordered the children remain committed to DHS. The Court found Mother
was moderately compliant with the permanency plan ofreunification with parents. Judge Johnson
ordered that Mother be granted twice weekly supervised visits as arranged by the parties. Mother
was referred to the CEU for a dual diagnosis assessment, monitoring, and weekly drug screens.
The Court found that Mother had been receiving mental health service through Community
Council until July 2015, when her medical insurance was denied. Mother failed to attend the
hearing.

On February 18, 2016, a Permanency Review Hearing for N.K.S. and C.A.S. was held before the
Honorable Lyris F. Younge, who ordered the children remain committed to DHS. Judge Younge
found Mother was minimally corripliant with the permanency plan and Father was non-compliant
with the permanency plan. The Court found the concurrent permanency plan for N.K.S. and C.A.S.
to be adoption. Judge Younge ordered Mother to be re-referred to the CEU for an immediate drug
screen, a dual diagnosis assessment, monitoring, and weekly random drug screens. The Court
ordered Mother to comply with all treatment recommendations, weekly supervised and
unsupervised visits with the children. Mother failed to attend the hearing.
On May 16, 2016 CUA visited Mother at her home. Mother's CUA progress report stated Mother
was referred to ARC for drug and alcohol treatment, individual therapy, and parenting education
classes. The report stated Mother was terminated from the program for lack of attendance. Mother
initially stated that her inconsistent attendance was because her health was poor, because she was
caring for her newborn, and because the children's maternal grandmother was ill. The report stated
Mother was ordered to participate in weekly drug screens at the CEU, and to reactivate her medical
insurance so that she could enroll in drug and alcohol and mental health treatment. As of week of
May 9, 2016, Mother medical insurance remained inactive. Mother had failed to attend several
appointments at STOP. Mother had not reported to the CEU for weekly drug screens as ordered
on February 18, 2016.
 On May 17, 2016, a Permanency Review hearing for N.K.S. and C.A.S. was held before Judge
 Younge, who ordered that they remain as committed to DHS. The Court ordered Mother's visits
 be suspended until further order of the Court based on her minimal compliance with the
 permanency plan throughout the life of the case. Mother failed to attend the hearing.

 On May 18, 2016 DHS received allegations Mother was not meeting the medical needs of her
 newborn, who had remained in Mother's care since birth. It was alleged that Mother missed
 multiple medical appointments for her newborn in December 2015, January 2016, and April 2016.
 The newborn missed his scheduled 12-month, 15 month, and 18-month well child medical visits.
 Mother stated she was unable to take the newborn to his scheduled medical appointments because
 she is in poor health, can "barely walk" and was immobile.
 The matter was the listed on a regular basis before judges of the Philadelphia Court of Common
 Pleas-Family Court Division- Juvenile Branch pursuant to section 6351 of the Juvenile Act, 42
 Pa. C.S.A. § 6351, and evaluated for the purpose of determining and reviewing the permanency
 plan of the child.



                                                   4
In subsequent hearings, the Dependency Review Orders reflect the Court's review and disposition
as a result of evidence presented, primarily with the goal of finalizing the permanency plan.

On July 21, 2016, during the Termination of Parental Rights Hearing for Mother, the Court found
by clear and convincing evidence that mother's parental rights as to N.K.S. and C.A.S., should be
terminated pursuant to the Juvenile Act. Furthermore, the Court held it was in the best interest of
the children that the goal be changed to Adoption.

Discussion

The grounds for involuntary termination of parental rights are enumerated in the Adoption Act at
23 Pa. C.S. § 2511. Under this statute, the trial court must engage in a bifurcated process in which
it initially focuses on the conduct of the parent under§ 2511(a). In the Interest o[B.C., 36 AJd
601 (Pa. Super 2012). If the trial court determines that the parent's conduct warrants termination
under§ 251 l(a), it must then engage in an analysis of the best interest of the child under§ 251 l(b).
Id.
In the present case, Mother's parental rights were terminated based on §§251 l(a), (1), (2), (5), (8)
and §251 l(b).
In proceedings to involuntarily terminate parental rights the burden of proof is on the party seeking
termination to establish by clear and convincing evidence the existence of grounds for termination.
In re Adoption of Atencio, 650 A.2d 1064 (Pa. 1994). The standard of clear and convincing
evidence is defined as testimony that is so "clear, direct, weighty and convincing as to enable the
trier of fact to come to a clear conviction without hesitation of the truth of the precise facts in
issue." In re J.D. WM, 810 A2d 688, 690 (Pa.Super. 2002).
 To satisfy § 2511 (a)( 1 ), the moving party must produce clear and convincing evidence of conduct
 sustained for at least six (6) months prior to filing of the termination petition, which reveal a settled
 intent to relinquish parental claim to a child or a refusal or failure to perform parental duties. It is
 clear from the record that for a period of six (6) months leading up to the filing of the Petition for
 Involuntary Termination, mother failed to perform parental duties for the children. The Court
 found by clear and convincing evidence that the mother failed to perform her parental duties.
 Testimony of the social worker stated unsupervised visits were changed by the Court to supervised
 visits approximately six months prior to the termination of parental rights hearing. (N.T. 7/21/16,
 pgs. 47-48) Social worker testified there were allegations Mother physically hit N.K.S. and C.A.S.
 ( N.T. 7/21/16, pg. 48) Testimony of the foster parent stated N.K.S. returned from a visit with his
 Mother and divulged he was physically abused. (N.T. 7/21/16, pg. 93) Foster parent testified
 C.A.S. returned from a visit visibly upset. (N.T. 7/21/16, pgs. 90-91) Testimony of foster parent
 stated Mother's response to questions ab?ut physical harm of the children was " spare the rod,
 spoil the child". (N.T. 7/21/16, pg. 93) Furthermore, foster parent testified N.K.S. and C.A.S.
 stated they did not feel comfortable goirig to Mother's home for visits. (N.T. 7/21/16, pg. 64)
 Testimony of foster parent was Mother was selective about which child she would visit with each
 visit. (N.T. 7/21/16, pg. 91-93) There were visits where Mother indicated to foster parent she did
 not feel up to handling C.A.S. for a visit (N.T. 7/21/16, pg. 92)
 A parent has an affirmative duty to act in her children's best interest. "Parental duty requires that
 the parent not yield to every problem, but must act affirmatively, with good faith interest and effort,
 to maintain the parent-child relationship to the best of his or her ability, even in difficult

                                                     5
circumstances." In re Dale A., II, 683 A.2d 297, 302 (Pa. Super. 1996). In reference to the parental
contact, "to be legally significant, the contact must be steady and consistent over a period of time,
contribute to the psychological health of the child, and must demonstrate a serious intent on the
part of the parent to recultivate a parent-child relationship, and must demonstrate and willingness
and capacity to undertake the parenting role". In re D.JS., 737 A2d 283, 286 (Pa.Super. 1999)
(quoting In re Adoption o(Hamilton, 549 A..2d 1291, 1295 (Pa.Super. 1988)).
There were single case plan goals established by DHS to assist Mother with reunification with
N.KS. and C.AS. (N.T. 7/21/16, pg. 41) The goals were visitation, mental health therapy and drug
and alcohol program and parenting. (N.T. 7/21/16, pg. 41) Mother did not comply with her single
case plan goals towards reunification with N.K.S. and C.A.S. (N.T. 7/21/16, pg. 48) The social
worker stated concern about Mother's struggle with dual diagnosis issues. (N.T. 7/21/16, pg. 46)
Mother did not successfully complete ARC program for parenting as she was discharged for
inactivity. (N.T. 7/21/16, pgs. 41-42) Mother failed to complete the second program at Northeast
Treatment Center. (N.T. 7/21/16, pg. 42) Testimony of social worker revealed Mother failed to
complete any parenting objectives through any program provider. (N.T. 7/21/16, pg. 43)
Furthermore, social worker testified Mother had not received any mental health therapy for over a
year. (N.T. 7/21/16, page 46) Mother testified and admitted being aware of her failure to complete
the single case plan objectives for reunification with N.K.S. and C.A.S. (N.T. 7/21/16, pg. 69-71)
Mother stated she did not complete drug and alcohol treatment because of depression. (N.T.
 7/21/16, pg. 72-73) Mother testified and admitted she did not complete any of her parenting
 courses. (N.T. 7/21/16, pg. 74)
Section 2511 (a)(2) requires that "repeated and continued incapacity, abuse neglect or refusal of
the parent has caused the child to be without essential parental care, control or subsistence
necessary for her physical or mental well-being and the condition and causes of the incapacity,
abuse, neglect, or refusal, cannot or will not be remedied by the parent. 23 Pa. C.S. § 2511 (a)(2).
 Termination of parental rights under §2511 (a)(2) is not limitedto affirmative misconduct but may
 include acts of refusal, as well as incapacity to perform parental duties. In re A.L.D., 797 A.2d 326,
 337 (Pa.Super. 2002).
  §2511 (a)(5) requires that :
         (5)    The child has been removed from the care of the parent by the court or under a
         voluntary agreement with an agency for a period of at least six months, the conditions
         which led to the removal or placement of the child continue to exist, the parent cannot or
         will not remedy those conditions within a reasonable time, the services or assistance
         reasonably available to the parent are not likely to remedy the conditions which led to the
         removal or placement of the child within a reasonable period of time and termination of
         parental rights would best serve the needs and welfare of the child.
 §2511 (a)(8) states:
         (8)     The child has been removed from the care of the parent by the court or under a
         voluntary agreement with an agency, twelve (12) months or more has elapsed from the date
         of the removal or placement, the conditions which led to the removal or placement of the
         child continue to exist and termination of the parental rights would serve the best needs
         and welfare of the child.


                                                    6
The evidence as discussed above pursuant to §2511 (a)(5) and (a)(8), equally support the Court's
conclusion to terminate mother's parental rights.

In order to terminate the parental rights, the party seeking termination must prove by clear and
convincing evidence that the termination is in the best interest of the child. 23 Pa. C.S. §2511 (b);
In re Bowman, 647 A.2d 2J 7 (Pa. Super. 1994). The best interest of the child is determined after
consideration of the needs and welfare of the child. The trial court must examine the individual
circumstances of each case and consider all explanations offered by the parent facing termination
of this parental rights to determine if the evidence, in the light of the totality of the circumstances,
clearly warrant involuntary termination.
When determining the best interest of the child, many factors are to be analyzed, "such as love,
comfort, security, security and stability. In re Adoption o[T.B.B., 835 A.2d 387, 397 (Pa. Super.
2003). Another factor that a court is to consider is what, if any, bond exist for the child. In re
Involuntary Termination ofC. W.S.M and KA.L.M., 839 A.2d 410, 415 (Pa. Super 2003).
Pursuant to Section 2511(b), the trial court must take account whether a natural parental bond
exists between child and parent, and whether termination would destroy an existing, necessary and
beneficial relationship. In re C.S., 761 A.2d 1197(Pa. Super. 2000).
In the present matter, N.K.S. and C.A.S. have been in DHS care for over forty eight (48) months,
well beyond the statutory provision of 15 to 22 months (N.T. 7/21/16, pg. 106) N.K.S. and C.AS.
have been in placement with their current foster parents for forty nine (49) months. (N.T. 7/21/16,
pg. 54) The children have a parent-child bond relationship with their foster parents. (N.T. 7/21/16,
pg. 52) Social worker stated N.K.S. and C.A.S.' daily, medical and educational needs were being
met by their foster parents. (N.T. 7/21/16, pgs. 51-52) Furthermore, social worker's testimony
stated the children would not suffer any detrimental impact, nor irreparable harm, if their Mother's
parental rights were terminated. (N.T. 7/21/16, pg. 51)
 Social worker testified N.K.S. and C.A.S. did not respond negatively to Mother's suspended visits.
 (N.T. 7/21/16, pg. 50) Testimony of the social worker stated N.K.S. and C.A.S. did not ask about
 their Mother after the suspension of visits (N.T. 7/21/16, pg. 50) The Court found convincing the
 testimony that the children indicated they would be fine in their current placement with the foster
 parents. (N.T. 7/21/16, pg. 109) Hence, the Court concluded the children would not suffer
 irreparable harm. (N.T. 7/21/16, pg. 109).
 The Trial Court found by clear and convincing evidence that the Department of Human Services
 met their statutory burden pursuant to 23 Pa. C.S.A. § 2511 (a) (2),(5), (8) & (b) and that it was in
 the best interest of the children to change their goal to adoption (N.T. 7/21/16, pg. 108)


 Conclusion:
 For the foregoing reasons, the Court finds that the Department of Human Services met its statutory
 burden by clear and convincing evidence regarding the termination of parental rights pursuant to
 23 Pa. C.S. §2511 (a),(l), (2), (5) and (8) and §251 l(b). Furthermore, the Court finds that its ruling
 will not cause N.K.S. and C.A.S. to suffer irreparable harm and it is in the best interest of the
 children based on the testimony regarding the children's safety, protection, mental, physical and
 moral welfare, to terminate Mother's parental rights.


                                                     7
mother, F.H.,
Accordingly, the Trial Court's Order entered on July 21, 2016, terminating the parental rights of
                         should be properly affirmed.


                                                           By the Court




                                                  8
            THE COURT OF COMMON PLEAS OF PHILADELPHIA                      COUNTY

                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

                                 FAMILY COURT DIVISION



INRE:N.K.S                                           CP-51-DP-00001111-2013
                                                     CP-51-AP-0000587-2016

IN RE: C.A.S.                                        CP-51-DP-00001112-2013
                                                     CP-51-AP-0000588-2016


APPEAL OF: F.H. Mother                               Superior Court
                                                     No. 2778 EDA 2016
                                                     No. 2779 EDA 2016



                                      PROOF OF SERVICE

I hereby certify that this court is serving, today Februartfl 2017 the foregoing Opinion, by regular
mail, upon the following person(s):


A. Bennette Harrison, Esquire
City of Philadelphia
Law Department
1515 Arch Street. FL 15
Philadelphia, PA 19102


Cynthia Keller, Esquire
City of Philadelphia
Law Department
1515 Arch Street. FL 15
Philadelphia, PA 19102

 Maureen Pie, Esq.
 8 Summit St.
 Philadelphia, PA 19118
 Philadelphia County